DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on January 19, 2021.  Claims 35, 38, 40, 77-79, and 82-90 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 38, 40, 77-79, and 82-90 are rejected under 35 U.S.C. 103 as being unpatentable over Went (US 2011/0189273).
Regarding claims 35, 38, 40, 77-79, and 82-90, Went teaches method of reducing LID and/or increasing ON time without troublesome dyskinesia by administering amantadine once daily to a subject suffering from Parkinson’s disease, comprising orally administering an extended release (ER) composition comprising 50-600 mg, e.g., 130-210 mg, amantadine, or a pharmaceutically acceptable salt thereof (title; abstract; paras. 0012, 0017, 0035-39, 0044-45, 
The dissolution profile comprises “(i) not more than 25% dissolution at 2 hours, (ii) not more than 25-55% dissolution at 6 hours, and (iii) at least 80% dissolution at 12 hours, using a USP Apparatus II (Paddles) at 50 rpm with 500 ml water at 37° C” (para.0137).  Another dissolution measure at 6 hours may be 40-80% (paras.0201-02, 0213, 0219).  Went does not expressly disclose the percentage dissolved by hour 4, but reason dictates that it must be lie between the percentages at hours 2 and 6.  These are summarized in the table below.

Hour 2 
4 
6 
12 
Went’s range
≤ 25%
≤ 25 - ≤ 55% or
≤25 – 40 %
≤ 25 - 55% or 
40 - 80%
≥ 80%
Went’s Formulation C
~ 3%
~18%
~43%
~90
Claim 35
0-10 (i)
3-14 (ii)
23-40 (iii) 
≥ 80 (iv)
38
≤ 9
3-14
20-43
≥ 82
40
≤ 9
3-14
20-43
≥ 82
77
0-10
5-13
20-43
≥ 80
78
≤ 9
3-14
20-43
≥ 82


As seen in the table above each of the dissolution percentage ranges in claims 35, 38, 40, 77, and 78 falls within or overlaps Went’s ranges.  
Went’s Figure 1 shows, for formulation C, about 3% dissolution by hour 2, about 18% by hour 4, about 43% by hour 6, about 65% by hour 8, and about 90% by hour 12.  (Applicant’s Table 3 lists close values for “Type C” which Applicant discloses is identical to Went’s three of the four cumulative dissolution criteria in claims 38, 77, and 78 (as well as the 8-hour cumulative dissolution percentage previously recited in claims 35 and 40, see, e.g., March 4, 2020 amendments).  Applicant argues Went’s formulation C is the same as the comparative formulation “Type C” in the present application’s disclosure.  However Went’s teaching is not limited to its formulation C.  As noted above, Went teaches the dissolution profile comprises “(i) not more than 25% dissolution at 2 hours, (ii) not more than 25-55% dissolution at 6 hours, and (iii) at least 80% dissolution at 12 hours, using a USP Apparatus II (Paddles) at 50 rpm with 500 ml water at 37° C” (para.0137), and another dissolution measure at 6 hours may be 40-80% (paras.0201-02, 0213, 0219).  
Went’s composition has a single dose Tmax of at least 8 hours and most preferably 11 to 13 hours (para.0086; claim 6) which is within the present claims’ 11-19 hours.  Went’s AUC0-inf of 40 to 75 ng*h/ml per mg of amantadine after a single dose administered in a fasted state (paras.0040, 0195-97; claim 12).  A fractional AUC from 0 to 8 hours is about 5 to 15% of AUC0-inf, i.e., including 2 ng*h/ml per mg of amantadine.  The Tmax range lies within that in the present claims, and the AUC0-inf substantially overlaps that in the present claims.  
While Went does not appear to limit these parameters to subjects who were dosed in the morning or evening, the time of the day is not seen to affect the Tmax and AUC0-inf to a significant degree absent some indication to the contrary.  Furthermore the presently claimed method is not limited to orally administering the composition to the subject with Parkinson’s disease at any specific time of the day. 
Went does not expressly disclose cumulative dissolution of 3% to 14% in 4 hours as recited in independent claims 35, 38, 40, and 78, or 5% to 13% in claim 77, however as noted above Went expressly discloses overlapping ranges for hours 2, 6, and 12, and by implication an prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  
Regarding “wherein LID is reduced in the subject” in claims 35, and 77-79, and “wherein OFF time is reduced in the subject” in claim 40, a clause that “simply expresses the intended result of a process step positively recited” in a method claim is not given weight.  MPEP §2111.04(I)(citations omitted).  Further regarding claim 40, a reduction in LID and increasing ON time without troublesome dyskinesia could indicate to the subject or present as a reduction in OFF time due to a lack or mitigation of the symptoms of OFF time.  

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. Applicant argues that the claimed methods demonstrate unexpected results, i.e., administration of “Type” D formulation, contrasted with “Type” C formulation, as distinguished by the dissolution profiles in Figure 1 and Table 3, would reduce the incidence of adverse events, especially GI disorders (Remarks, 9-10, January 19, 2021.)
It is agreed that the disclosed data appears to support reduction of adverse events; however the evidence of non-obviousness must be reasonably commensurate in scope with the claimed invention.  MPEP § 2145 (citations omitted). The present claims are not commensurate 
Further, as noted before Type D formulation exhibits but one discrete value within the recited dissolution percentage ranges for each time point in the claims.  Some basis to extrapolate the single cumulative dissolution percentage value of the Type D formulation to the recited dissolution range at each time point is needed.  This is especially so given that Types C and D exhibit relatively minute differences between hours 2 and 8 (Fig.1 of disclosure).  It is agreed that the “greatest” difference between Types C and D appear at time points for 4 and 6 hours; but the present claims do not limit the method to compositions that exhibit 9 % at hour 4 and 31% at hour 6.  
Applicant calculates the percent change (16% for Type C vs. 8% for Type D) and milligram released from 2 to 4 hours for Type C (43.8 mg) as being twice that of Type D (21.9 mg), which may explain the clinical differences observed for patients administered Types C and D.  (Remarks, 11-12.)
In response it is again noted that the recited ranges are so broad as to cover embodiments where the percent change and the amount released between 2 to 4 hours would be well over 8% seen with the “Type” D formulation.  For example a 0% dissolution in 2 hours and a 13% or a 14% dissolution in 4 hours, both of which are within the ranges recited in the independent claims, means an increase of 13% or 14%, which is close to the 16% increase seen with Type C.  .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 38, 40, 77-79, and 82-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9877933. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to a method of administering amantadine, or a pharmaceutically acceptable salt thereof, to a human subject in need thereof, to treat levodopa-induced dyskinesia in a patient with Parkinson’s disease, comprising the steps of: providing an extended release (ER) composition comprising amantadine, or a pharmaceutically acceptable salt thereof, and at least one release modifying excipient, and orally administering said composition once daily.  The ‘933 patent’s claims recite close ranges for amantadine dose, Tmax, and AUC0-inf, rendering the instant claims prima facie obvious. 

Claims 35, 38, 40, 77-79, and 82-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9867793. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to a method of administering amantadine, or a pharmaceutically acceptable salt thereof, to a human subject in need thereof, to treat levodopa-induced dyskinesia in a patient with Parkinson’s disease, comprising the steps of: providing an extended release (ER) composition comprising amantadine, or a pharmaceutically acceptable salt thereof, and at least one release modifying excipient, and orally administering said composition once daily.  The ‘793 patent’s claims recite close ranges for amantadine dose, dissolution percentages, and Tmax, rendering the instant claims prima facie obvious. 

Claims 35, 38, 40, 77-79, and 82-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8741343. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to a method of administering amantadine, or a pharmaceutically acceptable salt thereof, to a human subject in need thereof, to treat levodopa-induced dyskinesia in a patient with Parkinson’s disease, comprising the steps of: providing an extended release (ER) composition comprising amantadine, or a pharmaceutically acceptable salt thereof, and at least one release modifying excipient, and orally administering said composition once daily.  The ‘343 patent’s claims recite 220 mg to 445 mg and a Tmax between 8 and 18 hours, which ranges are within those here.  The ‘343 patent also recites a close range of AUC0-inf. 

Claims 35, 38, 40, 77-79, and 82-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9867792. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to a method of administering amantadine, or a pharmaceutically acceptable salt thereof, to a human subject in need thereof, to treat levodopa-induced dyskinesia in a patient with Parkinson’s disease, comprising the steps of: providing an extended release (ER) composition comprising amantadine, or a pharmaceutically acceptable salt thereof, and at least one release modifying excipient, and orally administering said composition once daily.  The ‘792 patent’s claims recite close ranges for amantadine dose, dissolution percentages, and Tmax, rendering the instant claims prima facie obvious. 

Claims 35, 38, 40, 77-79, and 82-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 9867791. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to a method of administering amantadine, or a pharmaceutically acceptable salt thereof, to a human subject in need thereof, to treat levodopa-induced dyskinesia in a patient with Parkinson’s disease, comprising the steps of: providing an extended release (ER) composition comprising amantadine, or a pharmaceutically acceptable salt thereof, and at least one release modifying excipient, and orally administering said composition once daily.  The ‘791 patent’s claims recite close and overlapping ranges for amantadine dose and AUC0-inf, rendering the instant claims prima facie obvious. 

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. Applicant argues that these rejections improperly rely on the disclosure of the reference or conflicting patent for supporting the above double patenting rejects, whereas the MPEP only allows for consideration of the portion that pertains to the claimed invention or to understand a claim term.  (Remarks, 15, January 19, 2021.)
In response it is noted that the MPEP §804 states that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed …)”, to “judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim”.  MPEP §804 (B)(2)(a)(citations omitted).  
Here, the reference patents all share the same disclosure as Went (US 2011/0189273), cited above.  In other words, Went’s Figure 1 and dissolution profile ranges at various time points are present in the patents’ specifications.  Each reference patent claims  administering amantadine, or a pharmaceutically acceptable salt thereof, to a human subject in need thereof, to treat a patient with Parkinson’s disease, comprising the steps of: providing an extended release (ER) composition comprising amantadine, or a pharmaceutically acceptable salt thereof, and at least one release modifying excipient, and orally administering said composition once daily.  The amantadine dose, Tmax, AUC0-inf, and treatment of Parkinson’s patients are the overlapping subject matter.  The Figure and dissolution profile support the reference claims as inhering to the orally administered composition, and inform the scope of the reference claims.  Therefore they 

In view of Applicant’s extensive patent portfolio covering amantadine’s use in treating patients of Parkinson’s disease, Applicant’s cooperation in candor and good faith is requested in identifying other patents and applications that are material to patentability of the present claims, including regarding double patenting.  

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615